Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Request for Continued Examination (RCE) filed on 02/21/2021 has been considered.

Examiner’s Response
The examiner thanks the Applicant for the Remarks/Argument on 02/20/2021. In view of Applicant’s Remarks, the examiner believes that Applicant intended to remove the language “each having a downward extending lead bend near their outer ends” from claim 32 instead of claim 31.
Claim Objections
Claims 21-43 are objected to because of the following informalities:  
Regarding claim 21, the phrase “a first lead and second lead”, which renders the later reference to “the second lead” to be without proper antecedent basis. It should be written as “a first lead and a second lead”.
Regarding claims 28 and 29, the phrase “isolation component” in each claim lacks proper antecedent basis in the parent claim 21.
Regarding claims 32 and 36, the phrase “the first and second IC dies” lacks proper antecedent basis in the claim. It should be written as “the first IC die and the second IC die”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 32-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 35, the limitation, “are both positioned at different levels”, is unclear with regard to the relationship being recited. The natural understanding would be that the levels of the two positions are different from each other, but the limitation cannot be understood in this way once the word ‘both” is added.
Regarding claims 32, the limitation, “a midpoint of the first die pad and the second die pad”, is unclear with regard to whether this midpoint is meant to be the centrum of  the two dice taken together (as in claim 21), or is meant to be the respective midpoints of the two individual dice. Here the limitation cannot be read in the singular (as was the case of claim 21) because of the word “	both” which implies more than one midpoint.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HASHIZUME et al. (US 20180277397 A1) discloses a packaged multichip device (see Fig. 6), comprising: 
a first die pad (4a) and a second die pad (4b) separated from each other; 
a plurality of leads including a first lead (2a) and second lead (2b) extending outside a molded body (1) each having a downward extending lead bend near their outer ends; 
a first integrated circuit (IC) die (CH1) on the first die pad (4a) which has a first bond pad (see Pad Electrode PD in [0078], and Fig. 5) connected to the first lead (2a); and 
a second IC die (CH2) on the second die pad (4b) which has a second bond pad (see PD in [0078] and Fig. 5) the connected to the second lead (2b).  

    PNG
    media_image1.png
    281
    478
    media_image1.png
    Greyscale

	HASHIZUME fails to disclose and/or suggest wherein a midpoint of the first die pad and the second die pad is above a top level of the plurality of leads. However, in HASHIZUME’s Fig. 6, the midpoint of the first die pad (4a) and the second die pad (4b) is NOT above a top level of the plurality of leads (2a and 2b) as the claimed invention.
Allowable Subject Matter
Claims 21-23, 25-31, and 43 would be allowable if rewritten or amended to overcome the objection(s) as indicated in [0004] above, set forth in this Office action.
Claims 32-42, and 24 would be allowable if rewritten or amended to overcome the 
rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASMINE J CLARK/Primary Examiner, Art Unit 2816